Case 2:21-cv-00852-GGG-MBN Document 1-1 Filed 04/28/21 Page 1 of 8




                            EXHIBIT A
     Case 2:21-cv-00852-GGG-MBN Document 1-1 Filed 04/28/21 Page 2 of 8




From: Clare Boone <clare.boone@yale.edu>
Sent: Wednesday, March 31, 2021 12:52 PM
To: Civil Custodian <CivilCustodian@jpso.com>
Subject: Public Records Request

Hello,

Please find attached a letter requesting public records relating to the Jefferson Parish Sheriff’s
Office. If you are not the custodian of the requested records, please direct me to the proper
custodian.

Thank you for your assistance on this matter.

Best,
Clare Boone




                                                 A1
     Case 2:21-cv-00852-GGG-MBN Document 1-1 Filed 04/28/21 Page 3 of 8




March 31, 2021

Chief Deputy Timothy Scanlan
Jefferson Parish Sheriff’s Office
Attn: Public Records Request
CivilCustodian@jpso.com

Via Electronic Mail

Re: Public Records Act Request

Dear Public Records Custodian:

Under the Louisiana Public Records Act § 44:1 et seq., I am requesting an opportunity to
inspect or obtain copies of the following public records:

   1. Public records that provide the names of all JPSO employees, including law enforcement
      personnel, that were present in the vicinity of the Crescent City Connection on June 3,
      2020 around 10:00 pm, in response to the Black Lives Matter protest at that date and
      time.
   2. All records that document the response of JPSO to the protest at the Crescent City
      Connection on June 3, 2020 around 10:00 pm, including documentation of equipment or
      weapons deployed (e.g., tear gas, non-lethal projectiles, helicopters, tanks) and
      documentation of any use of force that occurred.
   3. Public records reflecting the current policies, practices, and procedures of JPSO
      regarding the use of force and of less-lethal weapons at demonstrations.

If the requested records exist in electronic form, please provide them in such form. If not, please
provide hard copies of the requested materials. If there is a copying or production fee that
exceeds $50, please contact me to let me know the total cost before proceeding. If you determine
that some portions of the requested records are exempt from disclosure, please provide the
portions that can be disclosed. Additionally, if specific data or documents are not available or not
available in the format requested, please provide documents that contain as much of the
requested information as is available and/or the closest approximation to this information that is
available. If responsive records do not exist, please so advise.

Section 44:32(D) of the Louisiana Public Records Act requires a response within three business
days. If access to the records I am requesting will take longer than that time period, please
contact me with information about when I might expect copies or the ability to inspect the
requested records.




                                                 A2
     Case 2:21-cv-00852-GGG-MBN Document 1-1 Filed 04/28/21 Page 4 of 8




If you deny any or all of this request, please cite each specific exemption you feel justifies the
refusal to release the information and notify me of the appeal procedures available to me under
the law.

Should you have any questions or need any information regarding the above request, please
contact me at clare.boone@yale.edu or (717) 814-1858. Thank you for your assistance on this
matter.

Sincerely,



Clare Boone




                                                 A3
     Case 2:21-cv-00852-GGG-MBN Document 1-1 Filed 04/28/21 Page 5 of 8




From: Kraemer, Alyssa R <Kraemer_ar@jpso.com>
Sent: Wednesday, March 31, 2021 1:40 PM
To: Clare Boone <clare.boone@yale.edu>, Civil Custodian <CivilCustodian@jpso.com>
Subject: RE: Public Records Request

I am in receipt of your email sent to the Jefferson Parish Sheriff’s Office regarding the
above. Pursuant to your request, we will conduct a search to determine the availability
of the records/documents you seek.
We will notify you once we complete our assessment and will let you know when and
where the records will be available for your review. Should you require a copy, we will
provide you with an estimated cost for the records.

If you have any questions or desire additional information, please contact me at
(504)363-5516.

Thank you.

Alyssa Kraemer
Central Records Clerk
Jefferson Parish Sheriff's Office
1233 Westbank Expressway
Harvey, LA 70058
Building A
(P) 504-363-5516
(F) 504-363-5594



From: Kraemer, Alyssa R <Kraemer_ar@jpso.com>
Sent: Mon, Apr 5, 2021 4:18 PM
To: Clare Boone <clare.boone@yale.edu>
Subject: RE: Public Records Request

You will need to contact NOPD. Thank you.

Alyssa Kraemer
Central Records Clerk
Jefferson Parish Sheriff's Office
1233 Westbank Expressway
Harvey, LA 70058


                                            A4
     Case 2:21-cv-00852-GGG-MBN Document 1-1 Filed 04/28/21 Page 6 of 8




Building A
(P) 504-363-5516
(F) 504-363-5594


From: Kraemer, Alyssa R <Kraemer_ar@jpso.com>
Sent: Thu, Apr 15, 2021 9:10 AM
To: Clare Boone <clare.boone@yale.edu>
Subject: Invoice

Please see attached. Thank you.

Alyssa Kraemer
Central Records Clerk
Jefferson Parish Sheriff's Office
1233 Westbank Expressway
Harvey, LA 70058
Building A
(P) 504-363-5516
(F) 504-363-5594




                                        A5
Case 2:21-cv-00852-GGG-MBN Document 1-1 Filed 04/28/21 Page 7 of 8




                                A6
      Case 2:21-cv-00852-GGG-MBN Document 1-1 Filed 04/28/21 Page 8 of 8




From: Clare Boone <clare.boone@yale.edu>
Sent: Thu, Apr 15, 2021 3:55 PM
To: Kraemer, Alyssa R <Kraemer_ar@jpso.com>
Subject: RE: Invoice

Hi Ms. Kraemer,

Thank you for your response to my public records request. For the avoidance of any doubt,
would you be able to confirm in writing that the helicopter that hovered over the crowd of
protestors at the CCC on June 3, 2020 (mentioned in this article and this social media post with
video), was, contrary to news reports, not a JPSO helicopter?

Thank you,
Clare Boone




From: Kraemer, Alyssa R <Kraemer_ar@jpso.com>
Sent: Mon, Apr 19, 2021 6:12 AM
To: Clare Boone <clare.boone@yale.edu>
Subject: RE: Invoice

No records exist on this request. Thank you.

Alyssa Kraemer
Central Records Clerk
Jefferson Parish Sheriff's Office
1233 Westbank Expressway
Harvey, LA 70058
Building A
(P) 504-363-5516
(F) 504-363-5594




                                                A7
